Exhibit 10.2


ANNUAL INCENTIVE PLAN

 

The Company maintains an annual incentive plan whereby certain employees are
eligible to receive cash bonuses equal to a percentage of their base salaries if
certain corporate financial objectives are achieved. The employees selected each
year to participate in the annual incentive plan, as well as the performance
targets on which the cash bonuses are based and the amount of the cash bonuses
are determined each year in the discretion of the Compensation Committee of the
Board of Directors of the Company. 

Employees in the following categories are eligible to participate in the plan:
members of the senior management team and other employees who can have a
significant impact on the financial results of the Company.  Each year, the
Chief Executive Officer recommends to the Compensation Committee the employees
whom he believes should participate in the plan, and the final determination is
made by the Compensation Committee. The participation of such employees in the
plan is evidenced by written notice from the Company.

If the Company achieves the performance targets set by the Compensation
Committee, the designated management employees receive specified percentages of
their annual salaries in the form of cash bonuses. Company performance below the
target levels will result in lower or no bonus payments, and Company performance
above the target levels will result in higher bonus payments.